Gill, J.
Plaintiff sued the defendants for $82.67 on account of goods sold to an alleged copartnership *262of O. 8. Severance & Oo. O. S. Severance made no defense, but A. B. Severance filed an answer containing a general denial, and specifically denying that he was a member of said firm. The cause was tried by a jury, who found for the plaintiff against said A. B. Severance and returned a verdict in this form:
“We, the jury, find for the plaintiff for the sum of 82.67 with interest at six per cent, from February 1, 1889— total amount 90.85.
“J. T. Cobb, “Foreman.”
Upon this verdict the court entered judgment against defendants for $90.85, and defendant, A. B. Severance, appealed.
The only question presented here is whether or not the verdict was sufficiently specific in the amount awarded to justify the judgment. Defendants contend that the verdict does not fix any definite sum of money. It must be admitted, of course, that in an action under our code for the recovery of money the verdict, if for the plaintiff, should state the amount of recovery — the statute so directs, section 2166, Bevised Statutes, 1889. And I think the verdict in this case, though somewhat informal, does sufficiently state the amount of recovery. Verdicts are not required to.be in any particular form; it is sufficient if they convey in unmistakable terms to the court just what the jury meant to find. Hilliard on New Trials, sec. 19, p. 107; 2 Thompson on Trials, sec. 2644; Thayer v. Burger, 100 Ind. 265; Thames Trust Co. v. Beville, 100 Ind. 312; Daniels v. McGinnis, 97 Ind. 549, 554; Snider v. United States, 112 U. S. 216; McQuillin’s Pleadings & Practice, sec. 810; McCormick v. Hickey, 24 Mo. App. 362; Farley v. Pettis, 5 Mo. App. 262; Acton v. Dooley, 16 Mo. App. 441; Davenport v. Fulkerson, 70 Mo. 417; Muller v. Hospital Ass’n, 73 Mo. 242.
*263Says Mr. Hilliard in Ms work on new trials: “With regard to verdicts in general, it is held that a verdict, however informal, is good if the court can understand it. Yerdicts are to have a reasonable intendment, and to receive a reasonable construction, and are not to be avoided unless from necessity.” By an examination of all the authorities above cited, it will be seen that the courts regard a verdict sufficient when its meaning is plain. “A verdict will not be rejected on account of mere informalities or technical defects, if it can be understood by the court.” Daniels v. McGinnis, supra. Now can there be any doubt as to the meaning of this verdict? The sum of 82.67 clearly means eighty-two and sixty-seven-hundredths dollars, and the gross sum (after adding six per cent, interest) of 90.85 must be intended as ninety dollars and eighty-five-hundredths of a dollar. It is the common and ordinary way of expressing sums of money.
The argument used in Murrill v. Handy (17 Mo. 307) is pertinent here. That was a suit on a promissory note, wherein the promise was to pay “the sum of fifty-two and hventy-five-hundredths, for value received.” It was held that the word dollars was necessarily implied, and in the opinion this language is used: “If the words appearing on the note enable us to determine ■with certainty what word was omitted in writing the note, then the legal effect of the instrument is the same as if the word had been inserted. The defendant promised to pay the sum, and from these words, according to their ordinary signification, it is obvious, that the promise was to pay money. The money to be paid was of a denomination of which twenty-five-hundredths was a fraction There is no denomination of money in use in our country divisible in hundredths as a regular fraction except the dollar; certainly, as the contract was made here, the fraction employed in this *264note shows beyond doubt or question that the word omitted was the word 'dollars.’ ” So in Grant v. Botherton (7 Mo. 458) the word's "two thousand” in a forthcoming bond given in the attachment case were construed to mean two thousand dollars.
I cannot understand now if dollars shall be necessarily meant in cases of bonds and notes, why the same may not apply to a verdict. The same, if not greater, degree of certainty would seem required in the former as in the latter. That this verdict was capable of being understood, and was understood just as intended by the jury, seems clear.
Judgment affirmed.
All concur.